Citation Nr: 1010960	
Decision Date: 03/23/10    Archive Date: 03/31/10

DOCKET NO.  06-20 046	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, to include undifferentiated schizophrenic reaction. 

2.  Entitlement to nonservice-connected pension benefits. 


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and C.W. 




ATTORNEY FOR THE BOARD

Patricia A. Talpins, Counsel 


INTRODUCTION

This matter initially came before the Board of Veterans' 
Appeals ("BVA" or "Board") on appeal from a September 2005 
rating determination of the Department of Veterans Affairs 
("VA") Regional Office ("RO") in Indianapolis, Indiana in 
which the RO reopened the appellant's previously denied claim 
of entitlement to service connection for undifferentiated 
schizophrenic reaction, but denied the claim on its merits.  
In that same rating determination, the RO denied the 
appellant's claim of entitlement to nonservice-connected 
pension benefits.  The appellant, who has verified active 
duty for training with the United States Marine Corps from 
July 11, 1972 to January 8, 1973, and from July 1, 1973 to 
July 14, 1973 with subsequent service with the United States 
Marine Corps Reserves from January 1973 to October 1974, 
appealed that decision to the BVA.  Thereafter, the RO 
referred the case to the Board for appellate review.    

The appellant testified at a personal hearing conducted at 
the RO before the undersigned Veterans Law Judge in August 
2008.  The Board observes for the record that the appellant 
appeared unrepresented at his hearing and stated his desire 
to proceed with his hearing without representation even 
though an unrevoked "Appointment of Service Organization" 
dated in July 1975 exists in the claims file. August 2008 BVA 
hearing transcript, p. 2.   

After reviewing all evidence of record in December 2008, the 
Board recharacterized the appellant's new and material 
evidence claim as a "claim of entitlement to service 
connection for a psychiatric disorder, to include 
undifferentiated schizophrenic reaction."  In doing so, the 
Board agreed with the RO's determination to reopen this 
claim, but found that additional development of the claim was 
necessary.  As such, the merits of the appellant's service 
connection claim and his nonservice-connected pension claim 
were remanded to the RO. See December 2008 BVA decision.    

Although the case has been returned to the Board for further 
review, the Board observes that part of the development it 
requested in its December 2008 decision has not been 
completed.  In light of evidence contained in the claims 
file, the Board finds that the appellant's claims must be 
REMANDED once again to the RO via the Appeals Management 
Center ("AMC") in Washington, D.C. in order for the RO to 
have the opportunity to complete the outstanding development.  
The RO will contact the appellant and inform him if further 
action is required on his part.  


REMAND

As discussed in the Board's December 2008 decision, the 
appellant seeks service connection for a psychiatric disorder 
he believes initially manifested during his military service. 
August 2008 BVA hearing transcript.  In addition, the 
appellant contends he is entitled to nonservice-connected 
disability pension benefits. Id.  

In remanding the appellant's appeal in December 2008, the 
Board requested that the
RO (among other things) attempt to associate pertinent 
records related to the appellant's psychiatric disorder from 
the United States Social Security Administration ("SSA") 
with the claims file. December 2008 BVA decision.  In this 
regard, the Board observed in its remand decision that the 
evidence of record revealed the appellant had been awarded 
disability benefits from SSA effective February 1975. Id.; 
August 2008 BVA hearing transcript; December 2006 SSA 
response to request for records.  Such evidence included an 
SSA Administration Data printout sheet dated in June 2005 
that indicated the appellant's SSA disability onset date was 
noted to have occurred in August 1974; and that the appellant 
had been credited with monthly SSA benefits in 2002, 2003 and 
2004. See June 2005 SSA Inquiry Sheet.  When the RO attempted 
to obtain copies of the appellant's SSA records in the past, 
it was notified by SSA that the appellant's original 
disability data upon which he was granted SSA disability 
benefits had been destroyed. December 2006 SSA response to 
request for records.  As such, SSA reported that the medical 
records requested by the RO could not be sent as the "folder 
has been destroyed." Id.  

Since the evidence contained in the claims file referenced-
above indicated to the Board in December 2008 that SSA 
records pertaining to the appellant and his psychiatric 
disorder did in fact exist, the Board remanded the 
appellant's appeal to the RO in order for (among other 
things) such records to be associated with the claims file. 
December 2008 BVA decision; see also March 2005 VA medical 
records (VA medical records reflect that the appellant 
telephoned his VA medical providers and requested to have 
paperwork for SSA filled out).  

Thereafter, in April 2009, the RO sent a written request to 
SSA for records related to the appellant. See letter from the 
RO to SSA.  Unfortunately, a review of this records request 
reveals that the appellant's social security number and file 
number were reported incorrectly. Id.  As such, SSA 
apparently returned the RO's letter to the RO via facsimile 
that same month with a note indicating that the "SSN 
["social security number"][was] not found."  On its fax 
cover sheet, SSA indicated that no medical records requested 
by the RO existed as "the person [identified by the RO] did 
not file for disability benefits OR the person filed for 
disability benefits but no medical records were obtained." 
See two-page SSA response received via facsimile in April 
2009.  Although a handwritten notation in the upper right 
corner of the SSA facsimile sheet reflects the appellant's 
correct social security number in red ink, there is no 
indication in the claims file that this correct social 
security number was provided to SSA. Id., p. 1.  In fact, the 
evidence indicates that a follow-up request with SSA 
(containing the correct social security number) was not made 
by the RO in light of a December 2009 Supplemental Statement 
of the Case ("SSOC") in which the RO stated that the 
response it received from SSA "states that you [the 
appellant] have never filed for any benefits so they have no 
records to provide." December SSOC, p. 2. 

In light of the evidence contained in the claims file that 
reveals the appellant did file a claim for SSA benefits in 
approximately 1975 and has been receiving SSA benefits since 
that time that are apparently related to the psychiatric 
disorder for which the appellant seeks service connection, 
the Board finds that this claim must be remanded once again 
in order for the RO to attempt to associate these documents 
with the claims file. See Stegall v. West, 11 Vet. App. 268 
(1998) (holding "that a remand by this Court or the Board 
confers on the appellant or other claimant, as a matter of 
law, a right to compliance with the remand orders").  

In terms of the appellant's nonservice-connected disability 
pension claim, the Board observes that service personnel 
records recently associated with the claims file confirm that 
the appellant served on active duty for training with the 
United States Marine Corps from July 11, 1972 to January 8, 
1973 and from July 1, 1973 to July 14, 1973, rather than 
active duty; and that the appellant had subsequent service 
with the United States Marine Corps Reserves from January 
1973 to at least October 1974. See DD Form 214; personnel 
records.   

Under the provisions of 38 U.S.C.A. § 1521(a), pension is 
payable to a veteran who served for 90 days or more during a 
period of war and who is permanently and totally disabled due 
to nonservice-connected disabilities which are not the result 
of the veteran's willful misconduct.  In addition, VA 
regulations provide that basic entitlement to pension exists 
if a veteran served in the active military, naval, or air 
service for 90 days or more during a period of war; or served 
in the active military, naval, or air service during a period 
of war and was discharged or released from such service for a 
service-connected disability; or served in the active 
military, naval, or air service for a period of 90 
consecutive days or more and such period began or ended 
during a period of war; or served in the active military, 
naval, or air service for an aggregate of 90 days or more in 
two or more separate periods of service during more than one 
period of war. 38 U.S.C.A. § 1521(j); 38 C.F.R. § 
3.3(a)(3)(emphasis added).

The period of war for the Vietnam Era is the period beginning 
on February 28, 1961 and ending on May 7, 1975, inclusive, in 
the case of a veteran who served in the Republic of Vietnam 
during that period; and the period beginning on August 5, 
1964 and ending on May 7, 1975, inclusive, in all other 
cases. 38 C.F.R. § 3.2(f).

Additionally, the Board observes that the term "active 
military, naval, or air service" includes any period of 
active duty for training ("ADT") during which the 
individual concerned was disabled from a disease or injury 
incurred or aggravated in the line of duty, and any period of 
inactive duty training ("IADT") during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty. 38 U.S.C.A. § 101(24)(emphasis added).  
That is to say, when a claim is based on a period of ADT, 
there must be evidence that the individual concerned died or 
became disabled during the period of ADT as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ADT would not 
qualify as "active military, naval, or air service" and the 
claimant would not achieve veteran status for purposes of 
that claim. See 38 U.S.C.A. § 101(2)-(24).  

Thus, even though the evidence of record documents that the 
appellant performed active duty for training rather than 
active duty, such service does not prohibit the granting of 
nonservice-connected pension benefits in this case if the 
appellant's claim of entitlement to service connection for an 
acquired psychiatric disorder is ultimately granted.  As 
such, the Board finds that the appellant's nonservice-
connected pension claim must also be remanded once again as 
being inextricably intertwined with the appellant's 
psychiatric disorder service connection claim.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should ensure that all 
notification and development action 
required by the VCAA and implementing 
VA regulations is completed, including 
the notification requirements and 
development procedures contained in 38 
U.S.C.A. §§ 5102, 5103, 5103A and 5107. 
See also Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006). 

2.  After reviewing this remand 
decision in full, the RO should contact 
the Social Security Administration and 
submit another request for copies of 
any medical records relied upon by that 
agency to determine that the appellant 
is disabled or continues to be disabled 
by Social Security Administration 
standards.  

3.  As the appellant's appeal must be 
remanded for outstanding SSA records, 
the RO should attempt once more to 
contact the appellant and request that 
he furnish the complete names and 
addresses of his private medical 
providers Dr. Kozio and Dr. Blutt 
(referenced in the Board's December 
2008 decision), in addition to any 
other medical providers from whom he 
received medical treatment in 
association with his psychiatric 
problems and whose records have not 
been added to the claims file (to 
include Methodist Hospital in Indiana, 
Edgewater Community Health Center, 
Edgewater Community Hospital and the 
Oklahoma hospital referenced during his 
August 2008 BVA hearing).  He should 
also be asked to provide specific 
authorizations for the release of 
medical records from the above-
referenced list.  After obtaining the 
necessary authorizations, the RO should 
associate those records with the claims 
file.  The appellant should also be 
informed, in the alternative, that he 
may obtain these records himself and 
submit them to the RO.  

4.  Subsequent to the association of 
additional information with the claims 
file, the RO should undertake any 
additional development deemed 
appropriate.  

When the development requested has been completed, the case 
should again be reviewed by the RO on the basis of the 
additional evidence.  If the benefits sought are not granted, 
the appellant and his representative (since an unrevoked 
"Appointment of Service Organization" exists in the claim 
file) should be furnished a Supplemental Statement of the 
Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded. 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal. 38 C.F.R. 
§ 20.1100(b) (2009).


